 


109 HR 3922 IH: Hurricanes Katrina and Rita Flood Insurance Buy-In Act of 2005
U.S. House of Representatives
2005-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3922 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2005 
Mr. Taylor of Mississippi (for himself, Mr. Melancon, Mr. Frank of Massachusetts, Mr. Blumenauer, Mr. Boyd, Mr. Butterfield, Mr. Cardoza, Mr. Case, Mr. Ford, Ms. Kaptur, Mr. Peterson of Minnesota, Mr. Ross, Mr. Scott of Georgia, Mr. Ackerman, Mr. Costa, Mr. Thompson of Mississippi, Mr. Jefferson, Mr. Barrow, Mr. Berry, Mr. Moore of Kansas, Mr. Michaud, Mr. Cramer, Mr. Holden, Mr. Israel, Mr. Matheson, Mr. Davis of Tennessee, Mr. McIntyre, Mr. Schiff, Mr. Boren, and Mr. Pomeroy) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To strengthen the national flood insurance program, encourage participation in the program, and provide owners of properties not located in flood hazard zones that, therefore, were not subject to the mandatory purchase requirements of the national flood insurance program, but which suffered flood damage resulting from Hurricane Katrina or Hurricane Rita and were covered by windstorm insurance, a one-time opportunity to purchase flood insurance coverage for a period covering such hurricane. 
 
 
1.Short titleThis Act may be cited as the Hurricanes Katrina and Rita Flood Insurance Buy-In Act of 2005. 
2.Temporary flood insurance buy-in program 
(a)In generalThe Director of the Federal Emergency Management Agency shall make available flood insurance coverage under the national flood insurance program available for eligible structures, in accordance with this section. 
(b)Scope of coverage 
(1)Eligible lossesCoverage may be made available under this section only for a damage or loss to an eligible structure, but not including any contents thereof, from flooding resulting from Hurricane Katrina or Hurricane Rita. 
(2)AmountThe amount of such coverage made available under this section for an eligible structure may not exceed the lesser of— 
(A)the maximum amount of coverage that may be made available for such structure under the national flood insurance program; and 
(B)the amount of coverage provided for the structure, as of August 29, 2005, under the policy for losses caused by wind or windstorm (as referred to in subsection (c)(3)). 
(c)Eligible structuresFor purposes of this section, an eligible structure is a structure that— 
(1)sustained damage from flooding resulting from Hurricane Katrina or Hurricane Rita of 2005; 
(2)is of a type (including residential properties, business properties, and others) for which coverage was generally made available under the national flood insurance program as of August 29, 2005; 
(3)is located in a covered disaster area (as such term is defined in subsection (h)); 
(4)was covered— 
(A)in the case of a structure damaged by flooding resulting from Hurricane Katrina, as of August 29, 2005, by an insurance policy for losses caused by wind or windstorm; and 
(B)in the case of a structure damaged by flooding resulting from Hurricane Rita, as of September 23, 2005, by such a policy; 
(5)is not located in an area that has been identified by the Director as an area having special flood hazards (as such term is used for purposes of section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a)); and 
(6)was not covered by flood insurance made available under the national flood insurance program at the time of such damage. 
(d)Premiums 
(1)AmountThe Director shall charge, for coverage made available under this section for an eligible structure, premiums in the amount equal to 105 percent of the aggregate amount of premiums that would have been charged, at the time, for coverage for the structure under the national flood insurance program (for the type and amount of coverage provided) for the 10-year period that ends upon the date of purchase of such coverage.  
(2)Deduction from claimsThe Director shall provide that a purchaser of coverage made available under this section may pay premiums charged for such coverage pursuant to paragraph (1) by deducting such amounts from the amount of any claims payable under such coverage. 
(3)Credits to NFIFThere shall be credited to the National Flood Insurance Fund established under section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017) the following amounts. 
(A)Any premiums collected pursuant to this section. 
(B)From amounts appropriated pursuant to subsection (i)(1), an amount equal to the amount of any premiums charged for coverage made available under this subsection that are not collected by the Director as a result of the operation of paragraph (2) of this subsection.  
(e)ClaimsClaims for damage or loss pursuant to coverage made available under this section may be paid only from amounts made available in appropriation Acts pursuant to subsection (i). Amounts in the National Flood Insurance Fund established under section 1310 of the National Flood Insurance Act of 1968, including any amount credited to such Fund pursuant to subsection (d)(3), shall not be available for paying claims under coverage made available under this section. 
(f)Requirements to obtain future coverage and take mitigation actionsThe Director may not make coverage available under this section for an eligible structure unless the owner of the structure enters into binding agreements, contained in such deed restrictions as the Director considers appropriate, to ensure that such owner, and any future owners, will— 
(1)at all times after purchasing coverage under this section for the structure, in perpetuity, maintain coverage under the national flood insurance program, for any structures located at any time on the same property on which, at the time of purchase, such eligible structure is located, in an amount at least equal to the lesser of— 
(A)the value of the structure, as determined by the Director; or 
(B)the maximum limit of coverage made available with respect to the particular type of property under the national flood insurance program; and 
(2)accept any offer to take mitigation actions or activities made, with respect to the structure, under a mitigation program under section 1323, 1361A, or 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4030, 4102a, 4104c). 
(g)Premium rates for future coverageIn establishing rates for flood insurance coverage, other than coverage under this section, made available under the national flood insurance program, the Director shall not consider, in any manner— 
(1)any premiums charged or collected pursuant to subsection (d); 
(2)any claims paid pursuant to coverage made available under this section; or 
(3)any amounts appropriated pursuant to subsection (i). 
(h)DefinitionsFor purposes of this section, the following definitions shall apply: 
(1)Covered disaster areaThe term covered disaster area means an area— 
(A)for which a major disaster was declared by the President pursuant to title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act as a result of Hurricane Katrina or Hurricane Rita of 2005; and  
(B)in which the sale of flood insurance coverage was available under the National Flood Insurance Act of 1968 as of August 29, 2004. 
(2)DirectorThe term Director means the Director of the Federal Emergency Management Agency.  
(i)Authorization of appropriations 
(1)For claims paymentsThere are authorized to be appropriated to the Director such sums as may be necessary to cover all costs of flood insurance coverage made available under this section, including administrative expenses and claims under such coverage. 
(2)For mitigation assistanceThere are authorized to be appropriated such sums as may be necessary, for the national flood insurance fund established under section 1310 of the National Flood Insurance Act of 1968 and for the national flood mitigation fund established under section 1367 of such Act (42 U.S.C. 4104d), for use only for mitigation activities under the programs under sections 1323, 1361A, and 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4030, 4102a, 4104c), as appropriate, for eligible structures. 
(j)TerminationThe Director may not enter into any contract or policy for coverage under this section except pursuant to an application for such coverage submitted to the Director before the expiration of the 90-day period beginning on the date of the enactment of this Act.  
 
